UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                    USDC SDNY
 -------------------------------------------------------------- X   DOCUMENT
 ANDREW SNITZER and PAUL LIVANT,                                :   ELECTRONICALLY FILED
 individually and as representatives of a class of              :   DOC #:
 similarly situated persons, on behalf of the                   :   DATE FILED: 01/30/2020
 American Federation of Musicians and Employers' :
 Pension Plan,                                                  :
                                                                :
                                              Plaintiffs,       :
                                                                :
                            -against-                           :
                                                                :
 THE BOARD OF TRUSTEES OF THE                                   :
 AMERICAN FEDERATION OF MUSICIANS                               :   17-CV-5361 (VEC)
 AND EMPLOYERS' PENSION FUND, THE                               :
 INVESTMENT COMMITTEE OF THE BOARD :                                    ORDER
 OF TRUSTEES OF THE AMERICAN                                    :
 FEDERATION OF MUSICIANS AND                                    :
 EMPLOYERS' PENSION FUND, RAYMOND M. :
 HAIR, JR., AUGUSTIN GAGLIARDI, GARY                            :
 MATTS, WILLIAM MORIARITY, BRIAN F.                             :
 ROOD, LAURA ROSS, VINCE TROMBETTA, :
 PHILLIP E. YAO, CHRISTOPHER J.G                                :
 BROCKMEYER, MICHAEL DEMARTINI,                                 :
 ELLIOT H. GREENE, ROBERT W. JOHNSON, :
 ALAN H. RAPHAEL, JEFFREY RUTHIZER,                             :
 BILL THOMAS, JOANN KESSLER; MARION :
 PRESTON,                                                       :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        IT IS HEREBY ORDERED that the parties must appear for a teleconference with the

Court at 2:30 P.M. on February 14, 2020, or submit an update in writing on or before

February 12, 2020. The current deadlines for the submission of proposed findings of fact and

conclusions of law, the final pretrial conference, and the bench trial are adjourned pending
further order.

SO ORDERED.

                               _________________________________
Date: January 30, 2020               VALERIE CAPRONI
      New York, New York             United States District Judge




                           2
